Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000402
                                                       20-MAY-2013
                                                       02:36 PM


                         SCPW-13-0000402

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,
                               vs.

        BERT Y. MATSUOKA, CHAIR, JOYCE MATSUMORI-HOSHIJO,
       MICHAEL A. TOWN, ANNELLE C. AMARAL, FITUINA F. TUA,
          OF THE HAWAI#I PAROLING AUTHORITY, Respondent.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the April 24, 2013 order denying

his petition for a writ of mandamus, which was electronically
filed by the appellate clerk on May 8, 2013,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, May 20, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack